FILE COPY


      RE:   Case   No.   15-0180                        DATE:   6/5/2015
      COA #:   12-14-00238-CV            TC#:   20870
STYLE: IN THE INTEREST OF S.R.,          A CHILD.



     Today the Supreme Court of Texas denied the motion
for rehearing of the above-referenced petition for
review.




                           MS.   CATHY   S.   LUSK
                           CLERK, TWELFTH COURT OF APfKffiS
                                                      PEALS                            •n
                                                       o                          -*   r~
                                                       j-*  i                     D* m
                           1517 WEST FRONT, SUITE 354 -*                          3- C
                                                           J-
                           TYLER,   TX    75702
                                                                  iT-.\ ••    —
                                                                                   2> 23
                                                                C'Aj         ^v   T1 H
                                                                                  H o


                                                                "\T>^             w    "O
                                                                                  ^    m
                                                                                  n    >
                                                                                  **   r—
                                                                                       C/J